PER CURIAM:
The district judge, in a well-reasoned order, reviewed all of the assertions and facts developed in the proceedings before him, He also considered and thoughtfully weighed the proper authorities and precedents. He gave due deference to the plaintiffs choice of forum and countervailing interests. Nevertheless, the district judge granted the defendants’ motion to dismiss this case on the basis of the doctrine of forum non conveniens, without prejudice to the plaintiff.
We have carefully reviewed the record and the order. We find no reversible error. We affirm the judgment of the district court.
AFFIRMED.